In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Braslow, J.), entered May 16, 1994, which, upon a fact-finding order of the same court entered April 20, 1994, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of robbery in the second degree, placed him on probation for a period of one year. The appeal brings up for review the fact-finding order entered April 20, 1994.
*656Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court correctly determined that there was no violation of Family Court Act § 320.2 regarding the timeliness of the appellant’s initial appearance. The appellant’s initial appearance was timely with regard to the first petition, which was dismissed as insufficient pursuant to Family Court Act § 311.2, and the appellant’s initial appearance with regard to the second petition took place less than 10 days after the filing of the second petition in accordance with Family Court Act § 320.2 (1) (see, Matter of Robert O., 207 AD2d 783; Matter of Detrece H., 78 NY2d 107). Moreover, the trial was scheduled to commence and the presentment agency was ready to proceed within 60 days of the appellant’s initial appearance on the first petition (see, Matter of Tommy C., 182 AD2d 312). The matter was adjourned for additional discovery only at the appellant’s request.
We have reviewed the appellant’s remaining contentions and find them to be without merit. Copertino, J. P., Santucci, Altman and Friedmann, JJ., concur.